DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 9/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 9/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al (PGPUB 2020/0162435), and further in view of Luff et al (PGPUB 2017/0070890) and Glennon et al (PGPUB 2021/0123835).

Regarding Claim 8:
Kubo teaches an apparatus comprising (paragraph 52, data receiving apparatus): 
a memory for storing an application, the application configured for (paragraph 70, memory and storage unit comprising control program): 
receiving a communication from a communication device (paragraph 72, communication interface for receiving data from data transmitting apparatus), wherein the communication includes a payload and a key (paragraph 93, receiver receives packet from data transmitting apparatus; the packet includes encryption data and information relating to the encryption key; paragraph 94-95, first shared information extractor extracts the first shared information included in the packet received by the receiver; the first shared information may be the time/date information of the time and date of the measurement of an amount relating to the biological information by the sensor of the data transmitting apparatus; encryption key determination unit includes the first shared information generated by the first shared information extractor and the second shared information stored in the storage unit; the first shared information contained in a packet includes, for example, numerical values (event numerical values) relating to a quantifiable event; an output value obtained through an operation performed when the event numerical value contained in the packet and the initial value stored in the storage unit 314 are input serves as an encryption key; therefore, first shared information contained in packet comprises “key data”), wherein the payload is 20 bytes or fewer (paragraph 115, data receiving apparatus receives advertisement packet; paragraph 119-120, PDU field of advertisement packet includes 0-37 byte variable payload; as the range disclosed in the prior art completely contains the claimed “20 bytes or fewer” range, the prior art therefore anticipates the claimed range); and 
decrypting the communication based on the key (paragraph 97, decoder receives encryption data from the receiver and further receives the encryption key generated by the encryption key determination unit, and decodes the encryption data with this encryption key to receive the targeted data; therefore, the decryption is “based on” the “key data” (i.e. the first shared information contained in the packet)); and 
a processor configured for processing the application (paragraph 70, CPU).
Kubo does not explicitly teach wherein the apparatus has a size limit for a maximum communication payload of 20 bytes.
However, Luff teaches the concept wherein an apparatus has a size limit for a maximum communication payload of 20 bytes (abstract, method for verifying the integrity of data in a message by a data processing device; paragraph 149, the packet and/or group size may be dependent on the communication protocol used; for example, for BLE the maximum packet payload is 20-bytes).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the maximum payload size teachings of Luff with the low energy communication teachings of Kubo, in order to improve system compatibility by incorporating the limitations required by a variety of communication protocols, such as the BLE protocol as taught by Luff, thereby improving flexibility and user experience.
Neither Kubo nor Luff explicitly teaches wherein the apparatus is powered by collecting energy from WiFi, kinetic vibrations or a combination thereof.
However, Glennon teaches the concept wherein an apparatus is powered by collecting energy from WiFi, kinetic vibrations or a combination thereof (paragraph 53, monitors for components in a system are employed that operate using power harvested from the environments in which they are deployed; paragraph 61, energy may be harvested from multiple different energy sources and used in any combination to power such monitor; other potential sources for harvesting include vibration energy (e.g., using a piezoelectric-based or a linear motion, electromagnetic-based device)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine vibration-powered monitor teachings of Glennon with the low energy communication teachings of Kubo in view of Luff, with the benefit of allowing deployment of low energy devices into an environment where batteries or cables are not practical while still allowing the devices to function through harvesting of energy from the local environment.

Regarding Claim 9:
Kubo in view of Luff and Glennon teaches the apparatus of claim 8.  In addition, Kubo teaches wherein the apparatus comprises a low power device (paragraph 35, the transmission from the data transmitting apparatus to the data receiving apparatus can be achieved with reduced power consumption and by less expensive devices in comparison to other wireless communication schemes, by adopting a short-range wireless communication scheme (e.g., Bluetooth Low Energy (BLE))).

Regarding Claim 10:
Kubo in view of Luff and Glennon teaches the apparatus of claim 8.  In addition, Kubo teaches wherein the apparatus comprises an Internet of Things device (paragraph 28, Internet of Things (IoT) device).
	The rationale to combine Kubo and Luff is the same as provided for claim 8 due to the overlapping subject matter between claims 8 and 10.

Regarding Claim 11:
Kubo in view of Luff and Glennon teaches the apparatus of claim 8.  In addition, Kubo teaches wherein the apparatus is powered by a battery (paragraph 69, data receiving apparatus comprising a battery; paragraph 76, battery supplies power to components incorporated in the main body of the data receiving apparatus).

Regarding Claim 12:
Kubo in view of Luff and Glennon teaches the apparatus of claim 8.  In addition, Kubo teaches wherein the communication comprises identification information that changes in each communication including a session identification number and/or a date/time stamp to prevent a third party from capturing and/or copying the communication and sending the captured communication (paragraph 94, first shared information extractor extracts the first shared information included in the packet received by the receiver; the first shared information may be the time/date information of the time and date of the measurement of an amount relating to the biological information by the sensor of the data transmitting apparatus).

Regarding Claim 16:
Kubo teaches a system comprising (paragraph 52, data receiving apparatus): 
a communication device (paragraph 72, communication interface for receiving data from data transmitting apparatus); and 
a low power device configured for (paragraph 35, the transmission from the data transmitting apparatus to the data receiving apparatus can be achieved with reduced power consumption and by less expensive devices in comparison to other wireless communication schemes, by adopting a short-range wireless communication scheme (e.g., Bluetooth Low Energy (BLE))): 
receiving a communication from a communication device at a low power device (paragraph 72, communication interface for receiving data from data transmitting apparatus), wherein the communication includes a payload and a key (paragraph 93, receiver receives packet from data transmitting apparatus; the packet includes encryption data and information relating to the encryption key; paragraph 94-95, first shared information extractor extracts the first shared information included in the packet received by the receiver; the first shared information may be the time/date information of the time and date of the measurement of an amount relating to the biological information by the sensor of the data transmitting apparatus; encryption key determination unit includes the first shared information generated by the first shared information extractor and the second shared information stored in the storage unit; the first shared information contained in a packet includes, for example, numerical values (event numerical values) relating to a quantifiable event; an output value obtained through an operation performed when the event numerical value contained in the packet and the initial value stored in the storage unit 314 are input serves as an encryption key; therefore, first shared information contained in packet comprises “key data”, wherein the payload is 20 bytes or fewer (paragraph 115, data receiving apparatus receives advertisement packet; paragraph 119-120, PDU field of advertisement packet includes 0-37 byte variable payload; as the range disclosed in the prior art completely contains the claimed “20 bytes or fewer” range, the prior art therefore anticipates the claimed range); and 
decrypting the communication based on the key (paragraph 97, decoder receives encryption data from the receiver and further receives the encryption key generated by the encryption key determination unit, and decodes the encryption data with this encryption key to receive the targeted data; therefore, the decryption is “based on” the “key data” (i.e. the first shared information contained in the packet)).
Kubo does not explicitly teach wherein the low power device has a size limit for a maximum communication payload of 20 bytes.
However, Luff teaches the concept wherein a low power device has a size limit for a maximum communication payload of 20 bytes (abstract, method for verifying the integrity of data in a message by a data processing device; paragraph 149, the packet and/or group size may be dependent on the communication protocol used; for example, for BLE the maximum packet payload is 20-bytes).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the maximum payload size teachings of Luff with the low energy communication teachings of Kubo, in order to improve system compatibility by incorporating the limitations required by a variety of communication protocols, such as the BLE protocol as taught by Luff, thereby improving flexibility and user experience.
Neither Kubo nor Luff explicitly teaches wherein the low power device is powered by collecting energy from WiFi, kinetic vibrations or a combination thereof.
However, Glennon teaches the concept wherein a low power device is powered by collecting energy from WiFi, kinetic vibrations or a combination thereof (paragraph 53, monitors for components in a system are employed that operate using power harvested from the environments in which they are deployed; paragraph 61, energy may be harvested from multiple different energy sources and used in any combination to power such monitor; other potential sources for harvesting include vibration energy (e.g., using a piezoelectric-based or a linear motion, electromagnetic-based device)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine vibration-powered monitor teachings of Glennon with the low energy communication teachings of Kubo in view of Luff, with the benefit of allowing deployment of low energy devices into an environment where batteries or cables are not practical while still allowing the devices to function through harvesting of energy from the local environment.

Regarding Claim 17:
Kubo in view of Luff and Glennon teaches the system of claim 16.  In addition, Luff teaches wherein the low power device comprises an Internet of Things device (paragraph 28, Internet of Things (IoT) device).
	The rationale to combine Kubo and Luff is the same as provided for claim 16 due to the overlapping subject matter between claims 16 and 17.

Regarding Claim 18:
Kubo in view of Luff and Glennon teaches the system of claim 16.  In addition, Kubo teaches wherein the low power device is powered by a battery (paragraph 69, data receiving apparatus comprising a battery; paragraph 76, battery supplies power to components incorporated in the main body of the data receiving apparatus).

Regarding Claim 19:
Kubo in view of Luff and Glennon teaches the system of claim 16.  In addition, Kubo teaches wherein the communication comprises identification information that changes in each communication including a session identification number and/or a date/time stamp to prevent a third party from capturing and/or copying the communication and sending the captured communication (paragraph 94, first shared information extractor extracts the first shared information included in the packet received by the receiver; the first shared information may be the time/date information of the time and date of the measurement of an amount relating to the biological information by the sensor of the data transmitting apparatus).

Regarding Claims 1-4:
	These are the method claims corresponding to the system of claims 16-19 respectively, and are therefore rejected for the corresponding reasons.

Claim(s) 5, 7, 13, 15, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Luff and Glennon, and further in view of Ziv et al (PGPUB 2021/0250759).

Regarding Claim 13:
Kubo in view of Luff and Glennon teaches the apparatus of claim 12.
Neither Kubo nor Luff nor Glennon explicitly teaches wherein the application is further configured for analyzing the communication for the identification information and if a copied identification information is detected, the communication is rejected.
However, Ziv teaches the concept wherein an application is configured for analyzing a communication for identification information and if a copied identification information is detected, the communication is rejected (abstract, system and method for encrypting a data frame of a low-power communication protocol; paragraph 33, 35, the nonce 237, in an embodiment, prevents reuse of old communication, and further allows for detecting and protecting against replay attacks; the replay attacks are detected based on the nonce 237; to this end, the local resolver 125 (or the global resolver 135) compares the nonce numbers designated in consecutive received beacon packets 200; if the one or more such nonce numbers 237 match, then a replay attack is detected).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the replay attack prevention teachings of Ziv with the low energy communication teachings of Kubo in view of Luff and Glennon, in order to improve the security environment by providing a means to detect and prevent replay attacks using means which are well known and well understood in the art, such as including one-time-use data such as a nonce in a transmitted packet.

Regarding Claim 15:
Kubo in view of Luff and Glennon teaches the apparatus of claim 8.
Neither Kubo nor Luff nor Glennon explicitly teaches wherein the key is affected by a random number generator on the apparatus.
However, Ziv teaches the concept wherein a key is affected by a random number generator on an apparatus (abstract, system and method for encrypting a data frame of a low-power communication protocol; paragraph 33, the nonce 237 is a random or non-repeating number that is included in the data frame 230 exchanged by the protocol and used just once in a cryptographic communication; paragraph 44, integrity key derived using data encryption key and nonce; payload data combined with integrity key and encrypted into encrypted payload data).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine random number key-generation teachings of Ziv with the low energy communication teachings of Kubo in view of Luff and Glennon, in order to increase the entropy of a key generation process by incorporating random numbers into the calculation, thereby improving the security environment.

Regarding Claim 20:
Kubo in view of Luff and Glennon teaches the system of claim 19.
Neither Kubo nor Luff nor Glennon explicitly teaches wherein the low power device analyzes the communication for the identification information and if a copied identification information is detected, the communication is rejected.
However, Ziv teaches the concept wherein a low power device analyzes a communication for identification information and if a copied identification information is detected, the communication is rejected (abstract, system and method for encrypting a data frame of a low-power communication protocol; paragraph 33, 35, the nonce 237, in an embodiment, prevents reuse of old communication, and further allows for detecting and protecting against replay attacks; the replay attacks are detected based on the nonce 237; to this end, the local resolver 125 (or the global resolver 135) compares the nonce numbers designated in consecutive received beacon packets 200; if the one or more such nonce numbers 237 match, then a replay attack is detected).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the replay attack prevention teachings of Ziv with the low energy communication teachings of Kubo in view of Luff and Glennon, in order to improve the security environment by providing a means to detect and prevent replay attacks using means which are well known and well understood in the art, such as including one-time-use data such as a nonce in a transmitted packet.

Regarding Claim 22:
Kubo in view of Luff and Glennon teaches the system of claim 16.
Neither Kubo nor Luff nor Glennon explicitly teaches wherein the key is affected by a random number generator on the low power device.
However, Ziv teaches the concept wherein a key is affected by a random number generator on a low power device (abstract, system and method for encrypting a data frame of a low-power communication protocol; paragraph 33, the nonce 237 is a random or non-repeating number that is included in the data frame 230 exchanged by the protocol and used just once in a cryptographic communication; paragraph 44, integrity key derived using data encryption key and nonce; payload data combined with integrity key and encrypted into encrypted payload data).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine random number key-generation teachings of Ziv with the low energy communication teachings of Kubo in view of Luff and Glennon, in order to increase the entropy of a key generation process by incorporating random numbers into the calculation, thereby improving the security environment.

Regarding Claims 5, 7:
These are the method claims corresponding to system claims 20, 22, respectively, and are therefore rejected for corresponding reasons.

Claim(s) 6, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Luff and Glennon, and further in view of Seo et al (PGPUB 2017/0063528).

Regarding Claim 14:
Kubo in view of Luff and Glennon teaches the apparatus of claim 8.
Neither Kubo nor Luff nor Glennon explicitly teaches wherein the key comprises at least one real number between 0 and 1.
However, Seo teaches the concept wherein a key comprises at least one real number between 0 and 1 (abstract, method for performing encryption including generating a secret key or a parameter for encrypting plaintext; paragraph 51, In operation S204, the key generator 110 may determine α, β, γ and K, which are the secret keys; among the secret keys generated by the key generator 110, γ may be any random number (0<γ<α) among numbers between 0 and α, and β may be any random number (½<β<1) between ½ and 1; when β and γ are determined among the secret keys, the key generator 110 may calculate a parameter N and a secret key vector α).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the real number key range teachings of Seo with the low energy communication teachings of Kubo in view of Luff and Glennon.  A person of ordinary skill in the art, when implementing mathematical functions on a computing device, can choose from any number of numerical systems, functions, representations, etc.  It would therefore be beneficial to a human user or designer to represent values as real decimal numbers in a set range for the purposes of designing sets of equations which are understandable by other users and designers, and relying on the computer to ultimately interpret the values into computer readable formats, i.e. binary.  Furthermore, it makes the equations compatible with many conventional random number generators which are designed to produce random numbers in ranges between 0 and 1.

Regarding Claim 21:
Kubo in view of Luff and Glennon teaches the system of claim 16.
Neither Kubo nor Luff nor Glennon explicitly teaches wherein the key comprises at least one real number between 0 and 1.
However, Seo teaches the concept wherein a key comprises at least one real number between 0 and 1 (abstract, method for performing encryption including generating a secret key or a parameter for encrypting plaintext; paragraph 51, In operation S204, the key generator 110 may determine α, β, γ and K, which are the secret keys; among the secret keys generated by the key generator 110, γ may be any random number (0<γ<α) among numbers between 0 and α, and β may be any random number (½<β<1) between ½ and 1; when β and γ are determined among the secret keys, the key generator 110 may calculate a parameter N and a secret key vector α).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the real number key range teachings of Seo with the low energy communication teachings of Kubo in view of Luff and Glennon.  A person of ordinary skill in the art, when implementing mathematical functions on a computing device, can choose from any number of numerical systems, functions, representations, etc.  It would therefore be beneficial to a human user or designer to represent values as real decimal numbers in a set range for the purposes of designing sets of equations which are understandable by other users and designers, and relying on the computer to ultimately interpret the values into computer readable formats, i.e. binary.  Furthermore, it makes the equations compatible with many conventional random number generators which are designed to produce random numbers in ranges between 0 and 1.

Regarding Claim 6:
This is the method claim corresponding to the system of claim 21, and is therefore rejected for corresponding reasons.

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims under 35 USC 102:
Regarding Applicant’s arguments, page 5-6, the Examiner responds:  The only elements missing from Kubo are explicit recitation that the maximum communication payload is 20 bytes, and powering the device by collecting energy from WiFi or kinetic vibrations.  However, a new ground(s) for rejection is provided above which does teach these limitations, as added by amendment.
	Applicant’s arguments with regard to independent claims 8 and 16 are similar to those regarding claim 1 and are therefore responded to in a similar way.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491